The cause is submitted on motion to have this matter heard by a three-judge court. At the time this matter was submitted to the court it was stated in open court that Judge Miller had decided not to participate for valid reasons. Thereupon the presiding judge asked counsel whether they were willing to submit the matter to a two-judge court. All counsel, in open court, agreed to do so. We find nothing improper or illegal in that procedure. The agreement of counsel appears in the record. The constitutional provision (Section 6, Article IV) requiring a concurrence of all three judges in a reversal of the judgment of the trial court on the facts has no application here, as the judgment of the trial court was affirmed and not reversed. Furthermore, this appeal was one on questions of law and the questions raised were not factual. The weight of the evidence was not involved.
The application will be denied.
Application denied.
HORNBECK, P.J., and WISEMAN, J., concur.
MILLER, J., not participating. *Page 358